Citation Nr: 0736350	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-29 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

Entitlement to service connection for alopecia areata, to 
include as secondary to service-connected PTSD, and to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1961 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and January 2004 RO 
rating decisions.  The September 2003 RO rating decision 
granted service connection and a 30 percent rating for post-
traumatic stress disorder (PTSD), effective November 29, 
2002.  

The January 2004 RO decision denied service connection for 
bilateral hearing loss as well as for alopecia areata, to 
include as due to Agent Orange exposure.  A September 2004 RO 
decision (issued in a statement of the case) also denied 
service connection for alopecia areata, to include as 
secondary to service-connected PTSD, and to include as due to 
Agent Orange exposure.  

A March 2005 RO decision granted service connection and a 
noncompensable rating for left ear hearing loss, effective 
March 1, 2005.  Therefore, that issue is no longer on appeal.  
In a May 2005 statement, the veteran expressly withdrew the 
issue of entitlement to service connection for right ear 
hearing loss.  Therefore, that issue is no longer before the 
Board.  In February 2006, the veteran testified at a Travel 
Board hearing at the RO.  

In an August 2006 decision, the Board denied entitlement to 
an effective date earlier than November 29, 2002, for service 
connection for PTSD.  The Board also remanded the remaining 
issue of entitlement to service connection for alopecia 
areata, to include as secondary to service-connected PTSD, 
and to include as due to Agent Orange exposure, for further 
development.  





FINDING OF FACT

The veteran's alopecia areata was not present during service 
or for months thereafter, was not caused by any incident of 
service including Agent Orange exposure, and was not caused 
by or permanently worsened by his service-connected PTSD.  


CONCLUSION OF LAW

Alopecia areata was not incurred in or aggravated by service, 
and is not proximately due to or the result of service-
connected PTSD.  38 C.F.R. §§ 1110, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
The August 2006 also letter advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; lay 
statements; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and testimony; 
service personnel and medical records; post-service private 
and VA treatment records; VA examination reports; and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for certain chronic diseases will be 
presumed to have been incurred in service if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen; however, based upon the facts in this case the 
regulatory change does not impact the outcome of the appeal.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran had active service from October 1961 to December 
1968.  His service personnel records indicate that he was 
awarded decorations indicating Vietnam service.  

The veteran is service-connected for PTSD.  He is also 
service-connected for tinnitus, left ear hearing loss, and 
for status post removal of infectious nevus.  

His service medical records do not show complaints, findings, 
or diagnoses of alopecia areata.  The service medical records 
do show treatment for disorders such as probable anxiety 
symptoms.  

The first post-service clinical evidence of alopecia areata 
is in August 1969, more than nine months after the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that this length of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

An August 1969 private treatment report from W. W. Service, 
M.D., noted that the veteran reported that he noticed a bald 
spot in the left occipital area of the scalp.  The impression 
was alopecia areata.  

A January 1981 lay statement from a friend of the veteran 
reported that he had known him since December 1969 and that 
he complained of his hair falling out and growing back at 
that time.  Another January 1981 lay statement from a co-
worker noted that he had worked with the veteran from 1970 to 
1973, that he had lived next door to him for a while, and 
that he remembered that the veteran lost his hair.  

An April 1981 VA Agent Orange examination report noted that 
the veteran was in Vietnam between September 1966 and June or 
July 1967.  He reported that during that time he worked in 
maintenance for five months and for the infantry for five 
months.  He stated that while being employed in maintenance, 
he repeatedly had to go out on patrols that went through 
areas that had been defoliated.  He stated that about two 
years after he left Vietnam, he started to lose hair, perhaps 
around 1968.  It as noted that the veteran first developed 
areas of alopecia areata the size of a quarter and that the 
condition gradually became worse until he lost allegedly 
about 90 percent of his hair.  He stated that he consulted a 
dermatologist who gave him some Lithium.  The veteran 
indicated that even his beard and eyebrows became affected.  
He noted that after several years, the greater part of the 
alopecia areata subsided and his hair came back.  The 
diagnoses included history of alopecia areata with two small, 
hardly visible, residual lesions on the scalp.  

An April 1981 VA general medical examination report noted 
that the veteran had two small areas of alopecia areata on 
the scalp which were well covered by hair and hardly visible.  
The diagnoses included history of alopecia areata with two 
small, hardly visible, residual lesions on the scalp.  

Subsequent post-service private and VA treatment records, 
including examination reports, show treatment for disorders 
including alopecia areata.  

A May 2003 lay statement from a friend of the veteran noted 
that he had known the veteran for twenty-nine years and that 
the veteran would get bald spots on various parts of his head 
from time to time.  

A June 2003 VA treatment entry noted that the veteran had 
hair loss that started in 1969.  It was reported that the 
veteran was exposed to Agent Orange and that he indicated 
that his hair would come out in spots in the size of a dime 
or quarter after a precursing episode of itchiness.  He 
stated that at one time he had no eyebrows or beard.  He 
reported that the hair would slowly grow back after a couple 
of months.  The assessment included alopecia, intermittent.  

A July 2003 VA skin diseases examination report noted that 
the record included the veteran's claims file as well as some 
hand-carried private medical records.  It was reported that 
the veteran served in Vietnam between September 1966 and 
August 1967 and that during that time he was frequently in a 
combat setting and was exposed to Agent Orange.  He indicated 
that the only residual medical problem that he dealt with for 
many years, other than irritability and difficulty dealing 
with any kind of supervision, was alopecia areata.  The 
veteran stated that the alopecia areata bothered him up until 
1999 when he retired from his full-time job.  The diagnoses 
included alopecia areata, resolved, and a history consistent 
with PTSD.  

An April 2004 VA treatment entry noted that the veteran 
reporting that he would have hair loss that would recur 
periodically.  It was noted that he had an area at that time 
to document.  The veteran stated that the condition began 
when he first returned from Vietnam and he lost all of his 
hair from his neck up.  The assessment included alopecia 
areata.  A January 2005 entry noted that the veteran reported 
that his hair loss had stabilized and that he felt that after 
he retired, it had become much better.  It was noted that the 
veteran was likely Agent Orange exposed and that when he was 
released from the military, he began losing his hair.  He 
stated that he lost all of his hair from the neck up.  The 
assessment included alopecia areata.  A March 2005 entry 
related essentially the same information.  

A February 2006 lay statement from the veteran's wife noted 
that the veteran's hair loss had a very traumatic affect on 
their family.  

At the February 2006 Board hearing, the veteran testified 
that his hair first began falling out in the summer of 1969 
less than a year after his separation from service.  He 
stated that when he first saw a doctor he was told that it 
was due to stress.  

A November 2006 VA skin diseases examination report noted 
that the veteran's claims file was reviewed.  It was reported 
that he was in the Army from 1961 to 1968 and that he was 
stationed in Vietnam from 1966 to 1967.  The veteran stated 
that he believed that he was exposed to Agent Orange while he 
was in Vietnam.  He indicated that during his tour of duty, 
his hair began to fall out.  He related that he had numerous 
episodes of his hair falling out over the years.  The veteran 
also stated that believed that the patches of alopecia were 
related to his PTSD.  He reported that he was seen by Dr. 
Service in 1969 and that he believed that he was prescribed 
Valium or Librium to take for his alopecia at that time.  The 
diagnoses included alopecia by history.  The examiner 
commented that alopecia areata was an autoimmune disorder 
with an unclear etiology.  The examiner stated that such 
condition could be exacerbated by periods of stress.  The 
examiner indicated that the history of being triggered by 
PTSD was not one that has been reported in the past.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board notes that the April 1981 VA Agent Orange 
examination report, the June 2003 VA treatment entry; the 
July 2003 VA skin diseases examination report; the April 
2004, January 2005, and March 2005 VA treatment entries; and 
the November 2006 VA skin diseases examination report, all 
essentially included references to the veteran's alopecia 
areata occurring during service.  However, such references 
were based on a recitation of the veteran's belief.  As such, 
they are not probative in linking the veteran's alopecia 
areata with service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

Additionally, although exposure to Agent Orange is conceded 
due to the veteran's service in Vietnam, his current alopecia 
areata is not among the diseases listed as presumptively 
associated with Agent Orange exposure.  Thus, the veteran is 
not entitled to service connection on a presumptive basis due 
to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The veteran 
may, nonetheless, establish service connection if the 
evidence shows that his current alopecia areata was, in fact, 
caused by exposure to Agent Orange or some other incident of 
service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board observes that the probative lay and medical 
evidence does not suggest that veteran's alopecia areata is 
related to his period of active service.  In fact, the 
probative medical evidence provides negative evidence against 
this finding, indicating that the alopecia areata began 
months after service, without relationship to any incident of 
service, to include any Agent Orange exposure.  Additionally, 
the probative medical evidence fails to indicate that the 
veteran's alopecia areata was caused or worsened by his 
service-connected PTSD.  The examiner pursuant to the 
November 2006 VA skin diseases examination specifically 
indicated, after a review of the claims file, that alopecia 
areata was an autoimmune disorder with an unclear etiology 
and that a history of being triggered by PTSD was not one 
that had been reported in the past.  The Board further notes 
that there is no probative medical opinion of record relating 
the veteran's alopecia to Agent Orange exposure.  

The veteran has alleged in statements and testimony, and has 
submitted supporting lay statements, that his alopecia areata 
had it's onset during his period of service, to include 
exposure to Agent Orange, or that it is related to his 
service-connected PTSD.  However, the veteran, his wife, and 
his friends, as laypersons, are not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). The weight of the competent medical 
evidence demonstrates that the veteran's current alopecia 
areata began months after his period of service, was not 
caused by any incident of service, to include Agent Orange 
exposure, and is not proximately due to, the result of, or 
worsened by his service-connected PTSD.  The Board concludes 
that neither direct nor secondary service connection for 
alopecia areata is warranted.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

ORDER

Service connection for alopecia areata, to include a 
secondary to service-connected PTSD, and to include as due to 
Agent Orange exposure, is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


